Citation Nr: 1440622	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to a service-connected pulmonary disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected pulmonary disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to August 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In May 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In a decision dated in May 2012, the Board denied these issues.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans' Court).  In a memorandum decision dated in July 2013, the Veterans' Court vacated the Board's decision and remanded these issues back to the Board for additional development.

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The evidence in favor of a relationship between current coronary artery disease and heart failure and the service-connected pulmonary disability has attained relative equipoise with the evidence against such a relationship.

2.  The evidence in favor of a relationship between current hypertension and the service-connected pulmonary disability has attained relative equipoise with the evidence against such a relationship.


CONCLUSIONS OF LAW

1.  A heart disorder, diagnosed as coronary artery disease and heart failure, is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  Hypertension is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a heart disorder and hypertension on the basis that each disability was incurred as a result of his service-connected pulmonary disability.  

As noted above, these issues were previously denied by the Board in May 2012.  The Veterans' Court remanded the appeal having found that the medical opinion evidence relied upon by the Board in its May 2012 decision was inadequate.  

Specifically the Veterans' Court found that an October 2008 VA examiner's opinion, and a November 2011 Veterans' Health Administration (VHA) specialist's opinion, did not account for significant contradictory evidence.  The decision of the Veterans' Court directs the Board to seek a supplemental opinion which addresses this evidence.  The decision also directs the Board to seek clarification from private physicians who submitted opinions on the Veteran's behalf in April 2008 and September 2009 regarding their medical qualifications and the medical literature they relied upon in formulating their opinions.  

After the case was remanded by the Veterans' Court, the Veteran submitted an opinion dated in July 2014 by a private physician who had not previously offered an opinion in this case.  Like the prior opinions, the July 2014 opinion links the Veteran's current heart disorder (coronary artery disease and heart failure) and hypertension to his service-connected pulmonary disability.  However, unlike the prior opinions, the July 2014 opinion includes a detailed explanation and rationale.  The opinion is also supported with citation to clinical studies and pertinent findings in the record.  

In light of the well-reasoned and supported opinion of the July 2014 private physician, the other opinion evidence in favor of the requisite medical nexus, and the finding of the Veterans' Court that the VA opinions obtained to date are inadequate, the Board finds that the evidence in favor of a relationship between the Veteran's coronary artery disease and heart failure, and his vascular hypertension, and the service-connected pulmonary disability, has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claims, the Board concludes that service connection for coronary artery disease and heart failure, and vascular hypertension, is warranted.  

As the Board is granting the service connection claims in full, they are substantiated and there are no further duties under the Veterans Claims Assistance Act of 2000.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Moreover, the Board's action in this decision renders moot any additional development mandated by the remand instructions of the Veterans' Court.




ORDER

Service connection for coronary artery disease is granted.  

Service connection for vascular hypertension is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


